Citation Nr: 0532366	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-21 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to a compensable evaluation for otitis 
externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which continued the veteran's noncompensable ratings 
for bilateral hearing loss and otitis externa, and 10 percent 
rating for tinnitus.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in September 2005.  
A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet.App. 
63 (2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 
10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  This stay applies to the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for 
tinnitus.

The issue of entitlement to a compensable rating for otitis 
externa is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1. All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2. The veteran's bilateral hearing loss disability is 
manifested by no more than auditory acuity level I hearing 
loss in the right ear and level II hearing loss in the left 
ear based on VA and pure tone decibel loss measurements and 
speech discrimination.


CONCLUSIONS OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in November 2002, after the enactment of the VCAA.  

An RO letter dated in March 2003, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
that letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his hearing disorder had 
increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The June 2003 Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Moreover, the record contains a 
statement from the appellant, dated in April 2004, stating 
that "he had no further evidence or statement to give."  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements of this case.  
There is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).   Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran, and is thus harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  The Board finds that the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) have been satisfied.  

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran's claim for a higher rating for his hearing loss 
was received in November 2002.

On the authorized audiological evaluation in March 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
20
20
25
30
40
29
LEFT
25
20
25
45
55
36

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 in the left ear.

On the authorized audiological evaluation in August2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
25
25
30
35
50
35
LEFT
25
30
35
55
60
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 in the left ear.

VA outpatient treatment records reflect that the veteran was 
fitted for new hearing aids and given instruction on their 
use.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2004).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2004).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA*
Numeric designation of hearing impairment based only 
on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

As explained above, the criteria for rating hearing loss also 
includes analysis under 38 C.F.R. § 4.86, which calls for the 
use of Table VIa at certain times, when that Table would 
result in a higher Roman numeral designation.  Here, however, 
the puretone thresholds reported on the VA audiology 
examinations do not meet the criteria for application of 
Table VIa.

In considering the veteran's claim for an increased rating 
for bilateral hearing loss disability, the Board notes that 
results of the March 2003 VA audiogram are equivalent to a 
numeric designation of I for the right ear and I for the left 
ear.  The August 2003 VA audiogram results are equivalent to 
a numeric designation of I for the right ear and II for the 
left ear.  A noncompensable evaluation is warranted when 
these values are applied to Table VII. 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  

The Board acknowledges that the claims folder was not 
available for review by the examiner during either 
audiometric examination.  However, because disability ratings 
for hearing impairment are solely derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations, and are 
not based on other subjective or objective symptoms, the 
Board finds that failure to provide the examiner with the 
claims folder is, in this case, harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to an increased rating for a bilateral hearing 
loss is denied.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the veteran underwent a VA audiological 
examination for his hearing loss in March 2003.  No mention 
was made of the service-connected otitis externa.  In an 
April 2003 addendum, the Chief of the Audiology Section of 
the VA medical center rendered an opinion as to the severity 
of the veteran's otitis externa based on the veteran's VA 
audiological examination; however the veteran was still not 
afforded a VA examination specifically for his otitis externa 
disability.  Finally, during the veteran's September 2005 
travel board hearing, the veteran testified that his otitis 
externa had increased in severity since the March 2003 VA 
audiological examination.  Therefore, the Board finds that a 
new VA examinations is necessary to determine the current 
severity of the otitis externa.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and dates of treatment of all 
medical care providers, VA or private, 
which have treated the veteran for his 
otitis externa since March 2003.  After 
the veteran has signed the appropriate 
releases, those materials not currently 
of record should be obtained and 
associated with the claims folder.  In 
any event, the RO should obtain the 
veteran's VA outpatient medical records 
from November 2003 to the present from 
the VA medical center in Temple, Texas.  
All attempts to procure these records 
should be documented in the file.  If the 
RO cannot obtain these records, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit the 
records for VA review.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA ear, nose, and throat 
(ENT) examination, conducted by an ENT 
specialist, to determine the current 
severity of the otitis externa.  All 
indicated tests and studies are to be 
performed, and all findings should be 
reported in detail.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examiners should determine 
the current level of severity of the 
otitis media.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiners in the examination 
reports.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
should be taken.

5.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


